DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No claims are amended. Claim 23 is added. Claims 1-23 are presented for examination. 
Response to Arguments
Applicant arguments filed on 5/27/20222 have been reviewed. Following are the response to applicant arguments: 
Applicant argues “Initially, Applicant notes that claim 1 defines a separator for receiving a spectrum and separating the spectrum into a first portion of the spectrum having a first signal characteristic and into a second portion of the spectrum having a second signal characteristic. Herber is silent about separating a spectrum into a first portion having a first signal characteristic and into a second portion having a second signal characteristic” The specification of the present application, in particular in paragraph [0087] relates to the first aspect of the disclosure whilst the examined claims relate to the third aspect of the present disclosure. That teaching in Herber of deriving spectrum from an audio signal in the time domain or in the frequency domain is not related to Applicant's claims, further it is not pertinent for the claimed subject matter that a part of the specification of Herber reads according to a part of the specification related to the first aspect of the present disclosure. Reference is made to paragraph [0205] of Applicant's specification in which it is clearly defined that one main feature of the third aspect relating to the bandwidth extension is 12 Appl. No. 16/580116Reply to Office Action of January 24, 2022that the input signal may be split into different characteristics such as transient and sustained signal portions which are treated independently by applying different parameter settings for the modules in each part.  However claim remain broad to cover para 0025 of applicant specification. Claim only mentions :  a separator for  receiving a spectrum of the audio signal ( divided in the frequency domain, Para 0030, 0056, 0065; The Signal Enhancer system 110 can operate in the frequency domain or the time domain, Para 0030)   and for  separating a first portion of a spectrum of the audio signal from a second portion of the spectrum of the audio signal, the first portion comprising a first signal characteristic and the second portion comprising a second signal characteristic ( divide the input signal, Para 0030-0031; different signal treatments for the sample by sample basis, Para 33-0034) ;  and concept of dividing is analogous to concept of splitting and in the frequency domain will be divided to generate separate signals. 

Applicant further contends “Herber does not teach or suggest such a feature nor the features recited in claim 1. The analysis being provided in the Office Action on page 3 discusses how to generate a spectrum in the time domain or in the frequency domain but does not teach separating portions of a spectrum from one another based on different signal characteristics or, in the wording of the specification, to split a spectrum into portions. Both operations taught by Herber: the operation in the frequency domain in which sequential time-domain samples are collected, windowed and converted to sequential bins, and the time-domain operation, lead to different spectra of different parts of the audio signal which does not teach or suggest the features of Applicant's claims.” However the above statement is not true since the split signals are provided to different treatments based on the characteristics of the signal, for e.g. the signal treatments may effectively supply replacement portions of various different characteristics of the audio signal that are identified as missing from individual sample components in a series of samples. Thus, some of the sample components in a series where lost parts of a respective characteristic are identified may have signal treatments applied, while other sample components in the sequence where no missing parts of the respective characteristic are identified may have no signal treatments applied, Para 0039; bandwidth extension is applied to samples, Para 0039, Para 0040, --68-0069


Applicant further argues “Applicant disagrees with the assumption provided in the second paragraph on page 4 of the Office Action according to which claim 1 could be read as two portions from the overlapping windows and the portions with overlap or it can be a first portion from the input signal (where input signal is a second signal). Referring to the claim language, claim 1 unambiguously defines receiving a spectrum of the audio signal and separating a first portion of the spectrum of the audio signal from a second portion of the spectrum of the audio signal, i.e., the received spectrum is split into a first portion and into a second portion, both having different signal characteristics. However, the claim language unambiguously defines that a same spectrum is a basis for both, the first portion and the second portion. The assumption provided in the second paragraph on page 4 does not lead to the claimed feature nor does Herber teach or suggest splitting a spectrum.” However first of all the claim language does not defines that the signal cannot come from the overlap method of the spectrum analysis and examiner disagrees with the applicant that claim 1 unambiguously defines receiving a spectrum of the audio signal and separating a first portion of the spectrum of the audio signal from a second portion of the spectrum of the audio signal, hence claim remains broad to cover such concept. 

With regard to the different treatment modules 301, 302, 303, 304, 305, 306 and 307, the Office Action now cites paragraph [0039] of Herber. Therein, a sentence is contained that reads that the signal with Signal Treatment Module 300 may include one or more 13 
Appl. No. 16/580116Reply to Office Action of January 24, 2022treatment modules (301, 302, 303, 304, 305, 306, and 307) to derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for individual sample components or respective sequential samples of either an audio signal or a Spatial Slice Stream produced from an audio signal. 
A slice, as would be understood according to Herber is, in view of Fig. 5 and paragraphs [0037] and [0038] a respective output of a Spatial Slice Decomposition module that produces such Spatial Slice Streams from the input signal 104, to thereby form a respective input signal to Signal Enhancers 1 ..., n. However, this does not teach or suggest separating a spectrum based on a signal characteristic of portions thereof. Applicant notes that claims 10 and 11 define the signal characteristic wherein no spatial relationship is contained. That is, even if inadmissibly interpreting Herber and the Spatial Slice Decomposition Module 500 thereof as a separation of portions of a spectrum based on different characteristics, at least claims 10 and 11 clearly show that Herber is related to something different. However Herber teaches the concept of splitting in Para 0030, 0056, 0065

Applicant further contends “Regarding claim 10, Examiner states that Herber teaches signal enhancements based on multiple characteristics. The Office Action refers to paragraphs [0040] - [0042] citing the term "middle harmonic frequency" and to paragraph [0052] citing the term "tonal signal". However, claim 10 defines characteristics according to which the portions of the spectrum are separated from one another. The tonal signal being cited forms a basis for the first signal characteristic and the first portion whilst this requires, according to claim 10, a non- tonal signal characteristic to be part of the second portion. No such dependency is taught by Herber. To the contrary, paragraph [0052] relates to the Harmonic Phase Alignment Module 307 that performs a Signal Treatment, which is clearly not a separation of spectra. The same is true for the Bandwidth Extension Module 301 being cited in paragraph [0041] and the Bandwidth Harmonic Fill Module 302 of paragraph [0042].” Claim 10 is an or statement, hence the cited portion teaches the claimed concept. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner” of claims 1-17  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “separating, extending, extending, for acquiring, phase shifting, suppressing, subtracting, filtering, and acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-17  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner – ( Fig 1, Processor 32, Fig 16) 
Claim limitation “anti roughness filter, high and low pass filter and  combiner” of claims 18   has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “phase shifting, filtering and combining ” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18   has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
anti roughness filter, high and low pass filter and  combiner – (  Processor, Para 0029 Fig 16) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Herber ( US Pub: 20160329061) 


Regarding claim 1, Heber teaches an apparatus for processing an audio signal, the apparatus comprising:  a separator for  receiving a spectrum of the audio signal ( divided in the frequency domain, Para 0030, 0056, 0065; The Signal Enhancer system 110 can operate in the frequency domain or the time domain, Para 0030)   and for  separating a first portion of a spectrum of the audio signal from a second portion of the spectrum of the audio signal, the first portion comprising a first signal characteristic and the second portion comprising a second signal characteristic ( divide the input signal, Para 0030-0031; different signal treatments for the sample by sample basis, Para 33-0034) ;  a first bandwidth extender for extending a bandwidth of the first portion using first parameters associated with the first signal characteristic, for acquiring a first extended portion (Signal treatments may be derived for missing parts of the audio signal that correspond to the characteristic of the respective treatment module. Accordingly, the signal treatments may effectively supply replacement portions of various different characteristics of the audio signal that are identified as missing from individual sample components in a series of samples. Thus, some of the sample components in a series where lost parts of a respective characteristic are identified may have signal treatments applied, while other sample components in the sequence where no missing parts of the respective characteristic are identified may have no signal treatments applied, Para 0039; bandwidth extension is applied to samples, Para 0039, Para 0040, --68-0069)  a second bandwidth extender for extending a bandwidth of the second portion using second parameters associated with the second signal characteristic, for acquiring a second extended portion ( bandwidth extension to a sample, wherein there are sequential samples, and each sample has some different characteristics, Para 0039, 0068, 0096-0097, Fig 11 showing the bandwidth extension results of a short  block of audio signal; In FIG. 3, the Signal Treatment Module 300 may include one or more treatment modules (301, 302, 303, 304, 305, 306, and 307) to derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for individual sample components of respective sequential samples of either an audio signal, or a spatial slice stream produced from an audio signal. Each of the treatment modules (301, 302, 303, 304, 305, 306, and 307) may derive Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for different characteristics related to the audio signal or spatial stream. Example audio signal characteristics include bandwidth, harmonics, transients, expansion, reverberation, masking and harmonic phase alignment, Para 0038-0039) ; and a combiner configured for using the first extended portion and the second extended portion for acquiring an extended combined audio signal( In FIG. 5 each of the “n” Signal Enhancers 110 produces an enhanced output stream (YSS1, YSS2, YSS3, . . . , YSSn) on an enhanced output stream line 502. The “n” output streams are combined at a summing module 503 to produce the output signal (Y) on the output line 105. Improved performance of the system may be obtained when operating separate Signal Enhancer systems 110 on individual spatial slice streams since each Signal Enhancer system 110 may operate on more isolated sample components of the audio input signal 104, and may thus be better able to derive appropriate Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for each spatial slice stream (XSSn). Any number of different Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) may be independently derived for different sample components included in samples of each of the respective spatial slice streams (XSSn), Para 0038;Once the appropriate treatments have been applied to each of the spatial slices, the enhanced output streams (YSS1, YSS2, YSS3, . . . , YSSn) 502 from each of the spatial slices may be combined at a summing module 503 to produce the composite output signal (Y) on the output line 105, Para 0054) 

Regarding claim 2, Heber as above in claim 1, teaches wherein the first bandwidth extender is configured for extending the bandwidth of the first portion by adding spectral components to the first portion, wherein the second bandwidth extender is configured for extending the bandwidth of the second portion by adding spectral components to the second portion ( FIGS. 11a and 11b illustrate example results of the operation of the Bandwidth Extension module 301. FIG. 11a shows a spectral view (frequency-domain) of a short block of an audio signal before and after it has been compressed by a perceptual audio codec. The curve of the original signal is shown, where it can be seen that significant signal energy continues up to the Nyquist frequency. The compressed audio signal curve shows this same signal after it has been compressed by a perceptual audio codec. In FIG. 11a, it can be seen that, above a certain cut-off frequency (Fx), the signal components have been discarded, and what remains is simply low-level noise. FIG. 11b shows a spectral view of an example of a short block of a compressed audio signal before and after it has been processed by the Bandwidth Extension module 301. Here the compressed audio signal is illustrated with the signal components above the cut-off frequency (Fx) discarded. The curve of the same compressed audio signal after it has been processed by the Bandwidth Extension module 301 is included in FIG. 11b. It can be seen that new signal components have been generated above the cut-off frequency (Fx). These new signal components have been generated based on, and/or using at least some of the signal components below the cut-off (Fx), Para 0098-0099) 


Regarding claim 10, Herber as above in claim 1, teaches  wherein the first signal characteristic is one of e) a middle frequency range of the spectrum;  f) a direct signal characteristic of the audio signal; g) a transient characteristic of the audio signal; h) a speech characteristic of the audio signal; and i) a tonal characteristic of the audio signal and wherein, for a) to d) of the first signal characteristic, the second signal characteristic is: e) side frequency range of the spectrum; f) an ambient signal characteristic of the audio signal;  g) a sustained signal characteristic of the audio signal; and h) a non-speech characteristic of the audio signal; or i) a non-tonal signal characteristic of the audio signal ( tonal signal, Para 0052, middle harmonic frequency, Para 0040-0042) 

Regarding claim 11, Herber as above in claim 1, teaches wherein the first signal or the second characteristic is one of a) based on a mid-side signal decomposition b) a direct signal characteristic of the audio signal;  c) a tonal characteristic of the audio signal; and d) a transient characteristic of the audio signal; and e) a speech characteristic of the audio signal; and wherein, for a) to e) of the first signal characteristic, the portion comprising the second signal characteristic is the remaining signal from a difference of the input signal and the portion comprising the first signal characteristics from a) to e) ( tonal characteristics of the signal, Para 0052) 

Regarding claim 12, Herber as above in claim 1, teaches  wherein the audio signal comprises a plurality of frames and wherein the apparatus comprises a signal analyzer configured for analyzing, for each frame, the spectrum of the audio signal for a characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation of the audio signal and for determining a cut-off frequency in the audio signal ( cutoff frequency of the input signal, Para 0040) ; wherein the apparatus is configured for using the first and second parameters for a frame comprising a characteristic relating to the artificial bandwidth limitation; and wherein the apparatus is configured for using third parameters for the first bandwidth extender and fourth parameters for the second bandwidth extender for frames comprising a characteristic different from the characteristic relating to an artificial bandwidth limitation ( limitation of different signal and bandwidth extender based on that, Para 0040) 

Regarding claim 13, Herber as above in claim 1, teaches , wherein the apparatus comprises a lookup-table comprising a plurality of first parameters associated with a corresponding plurality of signal modification parameters and a plurality of second parameters associated with a corresponding plurality of signal modification parameters; wherein the apparatus comprises a signal analyzer for analyzing the spectrum for a modification applied to the audio signal; wherein the apparatus is configured for deriving a modification parameter associated with the modification; and for deriving the first parameter and the second parameter using the lookup-table and using the modification parameter (treatment based on parameter, Para 0077-0082, Fig 3)  

Regarding claim 14, Herber as above in claim 13, teaches wherein the apparatus is configured for deriving a steepness of a slope of the spectrum as modification parameter (steepness, Fig 9B) 

Regarding claim 15, Herber as above in claim 14, teaches, wherein the apparatus is configured for analyzing the spectrum using a spectral difference function ( fig 9a-9b, Fig 3) 


Regarding claim 19, arguments analogous to claim 1, are applicable. In addition Herber teaches the method which is performed by the apparatus as in claim 1  ( method, Claim 23, Fig 3) 
Regarding claim 21, arguments analogous to claim 1, are applicable. In addition Herber teaches . A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal as in claim 1 ( Para 0106, 0109) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:  20120221342 ) 


Regarding claim 3, Heber as above in claim 1, teaches the concept of Bandwidth extension however does not explicitly teaches  the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion  

However Oshikiri  teaches the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion ( duplicate to acquire the first extended band, Para 0095, Claim 1) ; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion ( duplicate to acquire the second extended band, Claim 1) and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion ( combine, Claim 1) 
It would have been obvious having the teachings of Herber to further Oshikiri before effective filing date since bandwidth extension is well known concept to reconstruct a audio signal and Oshikiri teaches a concept of copying to extend bandwidth to reconstruct the audio signal ( Para 0095, Oshikiri) 

Regarding claim 4, Herber modified by  Oshikiri as above in claim 3, teaches  wherein the part of the first portion comprises a first frequency range ranging from a first intermediate frequency of the first portion to a maximum frequency of the first portion; and  wherein the part of the second portion comprises a second frequency range ranging from a second intermediate frequency of the second portion to a maximum frequency of the second portion ( different frequencies, Claim 1 and Claim 5)  


Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:   20120221342 )  and further in view of Oshikiri ( US Pub 20090157413) hereinafter Oshikiri1

Regarding claim 5, Herber modified by Oshikiri as above in claim 1, does not explicitly teaches , wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion
However Oshikiri1 teaches wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion  ( Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained, Para 0051, Fig 4) 
It would have been obvious having the teachings of Herber and Oshikiri to further include the concept of Oshikiri1 before effective filing date since FIG. 5A shows a low band decoded spectrum obtained by conventional encoding/decoding processing. FIG. 5B shows the spectrum obtained by filtering the decoded spectrum shown in FIG. 5A through an inverse filter with inverse characteristics of the spectral envelope. In this way, by filtering the low band decoded spectrum through the inverse filter with the inverse characteristics of the spectral envelope, the low band spectrum is flattened. Then, as shown in FIG. 5C, The low band spectrum is duplicated to the high band a plurality of times (here, two times), and the high band is encoded. The low band spectrum is already flattened as shown in FIG. 5B, and so, when the high band is encoded, discontinuity in spectral energy caused by the spectral envelope such as described above does not occur. Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained ( Para 0051, Fig 5, Oshikiri1)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Sorenson ( US Pub: 20190051286) 

Regarding claim 6, Herber as above in claim 1, does not explicitly teaches , wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion
However Sorenson teaches wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion ( whitening after the bandwidth extension, Para 0029, Fig 3) 
It would have been obvious having the teachings of Herber to further include the whitening part of Sorenson before effective date since its known in the art that whitening process can remove coarse structure within the original or low band portion of the speech signal ( Para 0037, Sorenson) 
Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Nagel ( US Pub: 20150187360)  

Regarding claim 7, Herber as above in claim 1, does not explicitly teaches  wherein the first bandwidth extender comprises a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion
However Nagel  teaches a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion ( phase continuation after bandwidth extension ( copy up method), Para 0100-0101, Fig 11-13)  
It would have been obvious having the teachings of Herber to further include the teachings of Nagel before effective filing date to remove the roughness caused by bandwidth extension ( Para 0007, Nagel) 
Regarding claim 8, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for phase shifting the first extended portion or a signal derived thereof so as to acquire a first phase shifted signal; and wherein the second anti-roughness filter is configured for phase shifting the second extended portion or a signal derived thereof, so as to acquire a second phase shifted signal ( phase continuation, Para 0100-0101, Fig 11-13) 
Regarding claim 9, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for applying a first phase shift and wherein the second anti-roughness filter is configured for applying a second phase shift ( phase continuation, Para 0100-101, Fig 11-13)  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Kuntz ( WO 2012/025282) 

Regarding claim 16, Herber as above in claim 1, does not explicitly teaches wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing 30transient portions in the audio signal so as to acquire a first modified audio signal, wherein the separator is configured for acquiring the first portion based on the first modified audio signal; a subtractor for subtracting the first modified audio signal from the audio signal so as 35to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal.

However Kuntz teaches , wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing transient portions in the audio signal so as to acquire a first modified audio signal ( reducing the transient portion, Page 20) , wherein the separator is configured for acquiring the first portion based on the first modified audio signal ( transient separation, Page 20-21) ; a subtractor for subtracting the first modified audio signal from the audio signal so as to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal ( transient reduced signal, Page 20-21) 
It would have been obvious having the teachings of Herber to further include the concept of Kuntz before effective filing date to reconstruct the signal with transient( Page 21, Kuntz) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Baumgarte ( US Pub:  20110054911 )

Regarding claim 17, Herber as above in claim 1, does not explicitly teaches wherein the combiner is a first combiner, the apparatus comprising:  5a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal;  10and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal However Baumgarte teaches  wherein the combiner is a first combiner, the apparatus comprising:  a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired ( High pass filtering, Fig 4) ; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal ( low pass filtering, Fig 4) ;  and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal ( adder for combing, Fig 4, Para 0059-0061) 
It would have been obvious having the teachings of Herber to further include the teachings of Baumgarte before effective date to reconstruct the audio signal

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of McGrath ( US Pub: 20120321105) and further in view of Li ( US Pat 9741360) 


Regarding claim 22, McGrath teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal, said method comprising:  shifting at least a portion of the audio signal so as to acquire a phase shifted signal ( frequency dependent delay of the signal, Para 0060-0068, Fig 5) ; filtering the shifted signal using a high-pass filter so as to acquire a first filtered signal ( filtering with high pass filter, Fig 5, Para 0060-0068) ;  filtering the audio signal using a low-pass filter so as to acquire a second filtered signal ( filtering with low pass filter, Para 0060-0068) ; combining the first filtered signal and the second filtered signal so as to acquire an enhanced audio signal,   when said computer program is run by a computer ( combing the signal, Fig 5) 
McGrath does not explicitly mentions the frequency delay as a phase shift 
However Li teaches frequency delay as a phase shift (In the frequency domain, a delay operation corresponds to a phase shifting. Hence the extracted speech signal can be written as, Col 6, Line 25-31) 
It would have obvious having the teachings of McGrath to have the concept of Li as a frequency delay since its well known in the art to have phase shifting in a frequency domain ( Col 6, line 25-31, Li) 
Regarding claim 18, arguments analogous to claim 22,  are applicable In addition McGrath teaches an apparatus ( abstract, Fig 5) 
Regarding claim 20, arguments analogous to claim 22, are applicable. In addition McGrath teaches a method ( Abstract, Fig 5)
Claim 23 is  rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Herber ( US Pub: 20160329061) and further in view of Kaniewska (US Pub: 20170169831) 

Regarding claim 23, Herber as above in claim 1, does not explicitly teaches wherein the separator is for separating the first portion of the spectrum of the audio signal from the second portion of the spectrum of the audio signal according to one of: a) the first signal characteristic of the audio signal is a middle frequency range of the spectrum and the second signal characteristic is side frequency range of the spectrum; b) the first signal characteristic of the audio signal is a direct signal characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal c) the first signal characteristic of the audio signal is a transient characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal is a sustained signal characteristic of the audio signal; d) the first signal characteristic of the audio signal is a speech characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal is a non-speech characteristic of the audio signal; and e) the first signal characteristic of the audio signal is a tonal characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal is a non-tonal signal characteristic of the audio signal
However Kaniewska teaches wherein the separator is for separating the first portion of the spectrum of the audio signal from the second portion of the spectrum of the audio signal according to one of: a) the first signal characteristic of the audio signal is a middle frequency range of the spectrum and the second signal characteristic is side frequency range of the spectrum; b) the first signal characteristic of the audio signal is a direct signal characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal c) the first signal characteristic of the audio signal is a transient characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal is a sustained signal characteristic of the audio signal; d) the first signal characteristic of the audio signal is a speech characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal is a non-speech characteristic of the audio signal; and e) the first signal characteristic of the audio signal is a tonal characteristic of the audio signal; and the second signal characteristic is an ambient signal characteristic of the audio signal is a non-tonal signal characteristic of the audio signal ( extracting tonal and the ambient component of the signal, Para 0090-0100) 
It would have been obvious having the teachings of Herber to further include the ocncpet of Kaniewska before effective filing date so to extract signal based on their characteristics to perform further processing for signal enhancement 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10199049 – generally describes the concept of bandwidth on the portion of the audio signal in frequency domain and combine them to generate the output signal
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674